Citation Nr: 1004178	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  07-07 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the left knee status post 
anterior cruciate ligament (ACL) repair.

2.  Entitlement to an initial rating in excess of 10 percent 
for right knee medial meniscus tear.

3.  Entitlement to an initial rating in excess of 10 percent 
for chronic right hip strain.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The Veteran served on active duty from May 2000 to May 2005.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of June 2005 from the Winston-Salem, 
North Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
disabilities of the bilateral knees and right hip and 
assigned 10 percent ratings for each knee and the right hip 
from initial entitlement.

While the Veteran is noted to have also filed a notice of 
disagreement with the RO's denial of entitlement to service 
connection for a lung condition and for bilateral hearing 
loss and denial of entitlement to increased ratings for 
hypertension, and chronic strains of the cervical and 
lumbosacral spine in this same rating decision as well as the 
statement of the case from February 2007, his substantive 
appeal of March 2007 clearly stated his intent to limit the 
appeal to the enumerated issues.  He further clarified 
intention to withdraw the claims for entitlement to increased 
ratings for chronic strains of the cervical and lumbosacral 
spine in a June 2007 statement submitted by his 
representative, who asked instead that these be treated as 
new increased rating claims rather than appellate issues.  
The RO is noted to have addressed these issues in a November 
2007 rating decision and there is no need to refer them to 
the RO.  

Thus the Veteran has withdrawn his claims for entitlement to 
service connection for a lung condition and for bilateral 
hearing loss and denial of entitlement to increased ratings 
for hypertension, and chronic strains of the cervical and 
lumbosacral spine and these issues are not on appeal.  

Additionally the Veteran is noted to have filed a notice of 
disagreement with a November 2006 rating denying service 
connection for a left hip condition and a right shoulder 
condition.  The RO subsequently granted service connection 
for a left hip condition in a November 2008 rating, thereby 
removing it from appellate status.  The Veteran did not 
perfect an appeal of the issue of service connection for a 
right shoulder condition following the issuance of a November 
2008 statement of the case.  

Thus the only issues currently on appeal are those enumerated 
above. 


FINDINGS OF FACT

1.  The Veteran's degenerative joint disease of the left knee 
status post anterior cruciate ligament (ACL) repair is shown 
to result in pain, with occasional flareups by history, but 
generally with evidence of noncompensable ranges of motion 
shown and no objective evidence of recurrent instability or 
subluxation throughout the pendency of this appeal.

2.  The Veteran's right knee medial meniscus tear is shown to 
result in pain, with occasional flareups by history, but 
generally with evidence of noncompensable ranges of motion 
shown and no objective evidence of recurrent instability or 
subluxation throughout the pendency of this appeal.

3.  The Veteran's chronic right hip strain is shown to result 
in pain, with occasional flareups by history, but generally 
with evidence of noncompensable ranges of motion shown 
throughout the pendency of this appeal.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating in excess 
of 10 percent for degenerative joint disease of the left knee 
status post anterior cruciate ligament (ACL) repair have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 
4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5003, 
5257, 5260, 5261 (2009).

2.  The criteria for an initial disability rating in excess 
of 10 percent for right knee medial meniscus tear have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 
4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5019, 5257, 
5260, 5261 (2009).

3.  The criteria for an initial disability rating in excess 
of 10 percent for chronic right hip strain have not been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.14, 4.25, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5019, 5252, 5253 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In the present case, the Veteran's claim for all enumerated 
issues was received in July 2004, while still on active duty.  
A duty to assist letter addressing entitlement to service-
connection was attached to the formal claim, and the Veteran 
signed it in July 2004, acknowledging receipt of this notice, 
contemporaneous with the submission of his claim.  Additional 
notice was sent in June 2005, addressing unavailability of 
service department records and advising the Veteran of 
alternate sources of evidence.  The rating initially granting 
service-connection for these enumerated issues was dated in 
July 2005, from which this appeal originates.  

The Veteran was provided initial notice of the provisions of 
the duty to assist as pertaining to entitlement to service 
connection, which included notice of the requirements to 
prevail on these types of claims and of his and VA's 
respective duties.  The duty to assist letter notified the 
Veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency.  He was advised 
that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment, or to provide a properly executed release so that 
VA could request the records for him.  The Veteran was also 
asked to advise VA if there were any other information or 
evidence he considered relevant so that VA could help by 
getting that evidence.  Additional notice was sent in August 
2009 which addressed other issues but also included mention 
of the enumerated issues on appeal, and provided the criteria 
regarding entitlement to an increased rating.  

The Veteran is challenging the evaluation assigned following 
the initial grant of service connection.  In Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the issues all stem from an 
original service-connection grant, the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.  See also Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007). (Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial.)  Therefore, no 
further notice is needed; however he did receive such notice 
as noted above.  

In Dingess, supra, the U.S. Court of Appeals for Veterans 
Claims (Court) held that, upon receipt of an application for 
a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  He received such notice in 
the February 2007 statement of the case addressing these 
issues as well as in the September 2009 notice.  Thereafter 
the RO readjudicated this matter in an October 2009 
supplemental statement of the case.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service 
treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA, and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examination 
conducted in August 2009, provided current assessment of the 
Veteran's condition based not only on examination of the 
Veteran, but also on review of the records.

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate his claim for higher 
disability rating, the avenues through which he might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claim 
decided on appeal.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice 
the claimant or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matter being decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Increased Rating 

The Veteran contends that he is entitled to higher 
evaluations for his right hip and bilateral knee disorders.  
He is currently in receipt of an initial 10 percent rating 
for each disorder.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4. 
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
Veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The United States Court of Appeals for Veterans 
Claims (Court) has held that "staged ratings" or separate 
ratings for separate periods of time may be assigned based on 
the facts found following the initial grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  A 
recent decision of the Court has held that in determining the 
present level of a disability for any increased evaluation 
claim, the Board must consider the application of staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service- 
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.

It is possible for a Veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes; however, the critical element 
in permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).  Pyramiding, the evaluation of 
the same disability, or the same manifestation of a 
disability, under different diagnostic codes, is to be 
avoided when rating a Veteran's service-connected 
disabilities.  38 C.F.R. § 4.14.

A.  Increased Rating Knees-Factual Background and Analysis

Throughout this appeal the RO is noted to have evaluated the 
Veteran's right knee disorder by analogy under the criteria 
for bursitis.  Bursitis is rated on limitation of motion of 
the affected parts as degenerative arthritis. 38 C.F.R. § 
4.71a, Diagnostic Code 5019.  The RO evaluated the left knee 
under Diagnostic Code 5003 for arthritis.  The Board also 
considered other applicable Diagnostic Codes.  The Board will 
do likewise and will address the potentially applicable 
Diagnostic Codes prior to adjudicating the increased rating 
claims for each knee.

Bursitis is rated on limitation of motion of the affected 
parts as degenerative arthritis. 38 C.F.R. § 4.71a, 
Diagnostic Codes 5019.  

According to VA General Counsel, in VAOPGPREC 9-98 (1998), 
when radiologic findings of arthritis are present, a Veteran 
whose knee disability is evaluated under Diagnostic Code 5257 
or 5259 is also entitled either to a separate compensable 
evaluation under Diagnostic Code 5260 or 5261, if the 
arthritis results in compensable loss of motion, or to a 
separate compensable evaluation under 5010 if the arthritis 
results in noncompensable limitation of motion and/or 
objective findings or indicators of pain.

VA General Counsel held that separate ratings under 
Diagnostic code 5260 (limitation of flexion of the leg) and 
diagnostic code 5261 (limitation of extension of the leg) may 
be assigned for a disability of the same knee.  VAOPGCPREC 9- 
2004 (Sept. 17, 2004).  VA Fast Letter 04-22 further 
clarified this General Counsel decision and noted that all VA 
examinations must record range of motion findings for flexion 
and extension.  VA Fast Letter 04-22 also pointed out that 38 
C.F.R. §§ 4.40, 4.45 and 4.59 must still be considered and 
that objective evidence of pain on motion must still be 
considered if there is compensable limitation of flexion and 
extension, although the rules against pyramiding would only 
allow pain on motion to possibly elevate only one of the 
compensable evaluations of motion.

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis. 38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
x-ray findings will be evaluated on the basis of limitation 
of motion of the specific joint or joints involved.  
Diagnostic Code 5003.  Diagnostic Code 5003 notes that in the 
absence of limitation of motion, rate as below: 20 percent 
with X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations; and 10 percent with X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  Note (1) under Diagnostic Code 5003 
states that the 20 percent and 10 percent ratings based on x- 
ray findings, above, will not be combined with ratings based 
on limitation of motion.

The average normal range of motion of the knee is from 0 to 
140 degrees. 38 C.F.R. § 4.71a, Plate II.  Extension limited 
to 5 degrees receives a noncompensable rating; extension 
limited to 10 degrees warrants a 10 percent rating; extension 
limited to 15 degrees warrants a 20 percent rating; and 
extension limited to 20 degrees warrants a 30 percent rating.

Limitation of flexion of the leg is addressed in Diagnostic 
Code 5260. Flexion limited to 60 degrees warrants a 
noncompensable rating.

Separate ratings may be assigned under Diagnostic Codes 5260 
(limitation of extension of the leg) and 5261 (limitation of 
flexion of the leg). VAOPGCPREC 9-2004 (2009).

Diagnostic Code 5257 addresses other impairments of the knee, 
specifically, recurrent subluxation or lateral instability. 
The ratings are based on whether the impairment is slight (10 
percent disabling), moderate (20 percent disabling), or 
severe (30 percent disabling).

(i) Left Knee

The service treatment records revealed problems with the left 
knee in service with history of a tear of the anterior 
cruciate ligament which resulted in surgery to repair the ACL 
in December 2003 and culminated in Medical Board proceedings 
in November 2004recommending further evaluation and light 
duty assignments.  While still on active duty he underwent a 
VA examination in October 2004.  This noted he was unable to 
do prolonged standing or lifting or kneeling.  He had a range 
of motion of 0-110 degrees with pain at the end of flexion, 
but with negative McMurray's and drawer test.  He was 
additionally limited by pain but not by other factors such as 
fatigue, weakness, incoordination or lack of endurance.  Also 
noted was a leg length discrepancy with the right leg being 
1.5 centimeters longer than the left.  X-ray of the left knee 
showed status post ACL repair, mild degenerative joint 
disease (DJD) involving the medial compartment of the left 
knee.  He was diagnosed with status post repair of torn and 
mild DJD of the left knee.  A scar of the left knee was also 
diagnosed, well healed, with no other findings.  

VA examinations from October 2006 and October 2007 address 
other musculoskeletal problems besides the left knee but the 
examiner in October 2006 noted that the Veteran has multiple 
musculoskeletal complaints of pain including development of a 
regional pain syndrome in the knee after ACL reconstruction.  
The October 2007 examination likewise notes that his knees 
would limit him to no more than one block of walking.  
Otherwise no discussion of the knee problems is given in 
these reports.

VA treatment records from 2006 to 2007 revealed the Veteran 
to complain of at least moderate pain throughout the day in 
multiple regions, including in the left knee in a March 2007 
telephone contact note.  He was noted to have problems taking 
pain medication (Tramodol ) at work and was suggested by the 
doctor to undergo pain management.  

In June 2007 he was seen for pain management and a physiatry 
clinic for problems in multiple joints including the left 
knee.  The examination noted a history of ACL injury on the 
left knee, which was an ACL tear and a history of multiple 
procedures in 2003 and 2004 with continued pain.  He was 
noted to have had Marcaine injections done on his left knee.  
He also had a history of having been sent to VA orthopedics 
for a protruding area of the left knee, but opted to treat 
with a private naturopath with medications that seemed to 
clear up the problem.  However he still had severe pain and 
tenderness around the knee, but without the sharp area of 
pain when he bumps his left knee.  The doctor opined that the 
medication from the naturopath apparently resolved the 
problem of the protrusion which was likely some sort of 
infection.  The left knee caused pain aggravated by lifting, 
walking downhill, going up stairs or walking on rough 
terrain.  The pain was at a level 8-10 and medication 
provided about 40 to 50 percent relief.  He indicated the 
pain interfered with almost all activities, including general 
activities, mood, walking, normal work and household 
activities.  X-rays reviewed from December 2005 showed post 
surgical changes for the left knee related to ACL repair.  

Examination showed the range of motion of the left knee was 
normal.  However it was significantly tender to palpation 
over the patellar tendon.  His calf circumference was noted 
to be 1 1/2 centimeters smaller on the left side compared to 
the right side and his thigh was 4 centimeters smaller in 
circumference than the right.  His balance on the left was 
decreased as well.  He was assessed with left knee pain felt 
secondary to previous ACL repair, previous hardware 
irritation, mild DJD and hypersensitivity felt due to 
previous surgeries and injuries.  There was also associated 
deconditioning on the entire left leg as evidenced by a 
smaller circumference and muscle bulk.  Plans included that 
he undergo conditioning and strengthening for the left knee.  
There is no mention of any decreased muscle bulk of the left 
leg in subsequent records or examinations.  

VA treatment records from 2008 fail to show any significant 
left knee findings.  A past medical history of "knee 
arthralgia" is noted in records from February 2008 and July 
2008.

The report of an October 2008 VA hip examination noted that 
the Veteran uses a left knee brace, but he had not brought it 
with him.  He used no other assistive devices.  Physical 
examination revealed an antalgic gait with left knee flexion 
contracture.  No other knee findings were reported in this 
examination.  However he was noted to have an antalgic gait 
due to the flexion contracture of the left knee.  This 
examiner was unable to find a leg length discrepancy, however 
the Veteran noted that he had a heel lift that he was given.  
A documented 9 millimeter heel lift was noted to have been 
documented for his right lower extremity.  

The report of an August 2009 VA examination revealed a 
history of chronic pain syndrome, in part, due to the history 
of left knee ACL repair.  He reported pain, stiffness, 
swelling, heat, redness, giving way, lack of endurance, 
locking, fatigability, deformity, tenderness, drainage, pain 
and dislocation.  However he did not experience effusion or 
subluxation.  He reported flareups once per day lasting for 
one day at a level 10, precipitated by physical activity and 
alleviated by Ultram and Flexeril.  During flareups, he 
experienced pain and limited motion, with difficulty walking, 
standing, bending and lifting.  He reported treatment was 
chiropractic care.  His condition has not resulted in 
incapacitation.  

Physical examination included examination of a scar on the 
left knee which measured 10 centimeters by 0.2 centimeters, 
linear and not painful on examination.  There was no skin 
breakdown.  This was a superficial scar with no underlying 
tissue damage, no inflammation, no keloid or edema.  The scar 
was not disfiguring nor did it limit his motion or function. 

Musculoskeletal examination revealed his posture and gait 
were within normal limits.  Walking was steady and there was 
no sign of abnormal weight bearing on examination of the 
feet.  He did not require an assistive device for walking.  
The left knee itself revealed no signs of edema, instability, 
abnormal movement, effusion, weakness, tenderness, redness, 
heat, deformity, guarding of movement, subluxaation, 
malalignment or drainage.  There was no locking, pain genu 
curvatum or crepitus.  There was also no ankylosis.  Range of 
motion for the left knee was 0-140 degrees, without pain.  
Joint function was not additionally limited by pain, fatigue, 
weakness, lack of endurance or incoordination after 
repetitive use.  Stability tests for the medial/lateral 
collateral ligaments, anterior/posterior cruciate ligaments 
and lateral/collateral mensicus ligaments were all within 
normal limits for the left knee.  X-ray of the left knee was 
not done.  The diagnosis was for the VA established diagnosis 
of DJD of the left knee, status post ACL repair with early 
pain syndrome was that there was no change in the diagnosis.  
At this time the Veteran was asymptomatic.  The subjective 
factors were history, objective factors were physical 
examination.  

Based on a review of the foregoing the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 10 percent disabling for the Veteran's left knee DJD, 
status post ACL repair with early pain syndrome.  Repeatedly 
the evidence since initial entitlement has shown the left 
knee to have full, noncompensable ranges of motion on flexion 
and extension, even on consideration of repetitive use, and 
flareups.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca, supra.  Thus a rating in excess of 10 percent 
disabling is not warranted based on loss of motion either on 
flexion or extension, and consideration of separate ratings 
under diagnostic Codes 5260 and 5261 pursuant to VAOPGCPREC 
9-2004 is not for application in this matter.  

The knee is also not shown by objective evidence to have 
occasional incapacitating exacerbations.  There is no medical 
evidence of such in the medical records and the most recent 
VA examination of October 2009 revealed the Veteran to be 
asymptomatic.  Thus a rating in excess of 10 percent is not 
warranted for the left knee DJD under Diagnostic Code 5003 
for arthritis without loss of motion based on incapacitating 
episodes. 

There is also no basis for awarding a separate 10 percent for 
a left knee disability under Diagnostic Code 5257 based on 
arthritis and instability under VAOPGPREC 9-98 (1998).  The 
evidence fails to show the Veteran to have even a slight 
recurrent subluxation or lateral instability in this 
instance.  Again it is noted that testing for ligamentous 
stability on the October 2009 VA examination was completely 
normal and the examiner declared the knee asymptomatic.  
While the Veteran was noted to give a history of using a left 
knee brace in the October 2008 VA examination of the hip, 
there was no reason given for the brace, he did not bring it 
to the examination, and there are no medical records 
documenting the use of such a brace.

The Veteran is noted to have alleged problems with episodes 
of instability, flareups of an incapacitating nature and 
limited motion/restricted function in the medical history 
reported.  The Veteran as a lay person is competent to report 
as to the nature, severity and frequency of his symptoms.  
See Layno v. Brown, 6 Vet. App. 465,474 (1994).  However, the 
lack of objective medical evidence to corroborate his claims 
of such episodes, weighs negatively against the credibility 
of such claimed episodes.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (holding that lay statements were 
not rendered insufficient by the absence of confirming 
medical evidence, but that the evidence could serve to 
support a finding that lay statements were not credible).  

Furthermore there is no evidence of the Veteran's left knee 
disorder resembling a malunion of the tibia and fibula with 
moderate knee or ankle disability, thus a higher rating of 20 
percent is not warranted under Diagnostic Code 5262 which 
addresses such malunion.  Likewise ankylosis is not shown so 
a higher rating under Diagnostic Code 5256 is not for 
consideration.  Nor is there evidence of a dislocated 
semilunar cartilage with frequent episodes of pain, locking 
and effusion into the joint, precluding consideration of 
Diagnostic Code 5258.

The Board has considered whether a staged rating is 
appropriate from initial entitlement.  However, in the 
present case, the Veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.  Fenderson, supra.

Thus the preponderance of the evidence is against a 10 
percent rating for the Veteran's service-connected left knee 
disorder.

Separate Rating-- Leg Length Discrepancy

The Board also notes that the Veteran's left knee disability 
appears to have resulted in a leg length discrepancy, noted 
to be 1.5 centimeters long on the October 2004 VA examination 
while still on active duty.  While the subsequent VA 
examinations of October 2008 and October 2009 did not reveal 
such discrepancy, the October 2008 examination did point out 
that a flexion contracture of the right knee was noted, and 
also that the Veteran did was issued a 9 millimeter heel 
lift, presumably to correct a leg length discrepancy.  Thus 
it is appropriate to consider the applicability of a separate 
10 percent rating for leg length discrepancy.  

The applicable criteria is 38 C.F.R. § 4.71a, Diagnostic Code 
5275 which provides that shortening of either lower extremity 
of 1 1/4 to 2 inches (3.2 to 5.1 centimeters) warrants a 10 
percent evaluation.  A 20 percent evaluation requires 2 to 2 
1/2 inches (5.1 to 6.4 centimeters) of shortening.  A 30 
percent evaluation requires 2 1/2 to 3 inches (6.4 to 7.6 
centimeters) of shortening.  A 40 percent evaluation requires 
3 to 3 1/2 inches (7.6 to 8.9 centimeters) of shortening.  A 
50 percent evaluation requires 3 1/2 to 4 inches (8.9 to 10.2 
centimeters) of shortening. Shortening which meets the 
criteria for a 50 percent evaluation also warrants special 
monthly compensation. Shortening is determined by measuring 
both lower extremities from the anterior superior spine of 
the ileum to the internal malleolus of the tibia.  
Evaluations for shortening of the lower extremity are not to 
be combined with those for fracture or faulty union in the 
same extremity. 38 C.F.R. § 4.71a, Diagnostic Code 5275 
(2009).  In this case, the evidence showing a 1.5 centimeter 
leg length discrepancy does not meet the minimal criteria of 
3.2 to 5.1 centimeters to warrant a 10 percent rating.  
Accordingly a separate compensable rating for a leg length 
discrepancy is not shown.


 (i) Right Knee

The service treatment records revealed problems with the 
right knee in service diagnosed as a torn medial meniscus.  
While still on active duty he underwent a VA examination in 
October 2004.  This noted he was unable to do prolonged 
standing, had some difficulty bending and had constant pain, 
but no incapacitation from the right knee.  He had a range of 
motion of 0-120 degrees with pain at the end of flexion, but 
with negative McMurray's and drawer test.  He was 
additionally limited by pain but not by other factors such as 
fatigue, weakness, incoordination or lack of endurance.  X-
ray of the right knee was within normal limits.  He was 
diagnosed with torn medial meniscus of the right knee.  

VA examinations from October 2006 and October 2007 address 
other musculoskeletal problems besides the left knee but the 
examiner in October 2006 noted that the Veteran has multiple 
musculoskeletal complaints of pain including development of a 
regional pain syndrome in the knee after ACL reconstruction.  
The October 2007 examination likewise notes that his knees 
would limit him to no more than one block of walking.  
Otherwise no discussion of the knee problems is given in 
these reports.

VA treatment records from 2006 to 2007 revealed the Veteran 
to complain of at least moderate pain throughout the day in 
multiple regions, including in the right knee in a March 2007 
telephone contact note.  Participation in pain management was 
suggested after he cited problems taking pain medication at 
work.

In June 2007 he was seen for pain management and a physiatry 
clinic for problems in multiple joints including the right 
knee.  Review of X-ray from December 2005 noted a normal 
right knee.  Physical examination revealed the range of 
motion of the right knee was within normal limits.  There was 
a tenderness to palpation on the right knee that was similar 
to the findings of patellar tenderness noted on the left.  No 
other findings, nor diagnosis of the right knee were made. 

VA treatment records from 2008 fail to show any significant 
right knee findings.  A past medical history of "knee 
arthralgia" is noted in records from February 2008 and July 
2008.

The report of an August 2009 VA examination revealed a 
history of chronic pain syndrome, in part, due to the history 
of right knee medial mensical tear.  He reported pain, 
stiffness, swelling, heat, redness, giving way, lack of 
endurance, locking, fatigability, deformity, tenderness, 
drainage, pain and dislocation.  However he did not 
experience effusion or subluxation.  He reported flareups 
once per day lasting for one day at a level 10, precipitated 
by physical activity and alleviated by Ultram and Flexeril.  
During flareups, he experienced pain and limited motion, with 
difficulty walking, standing, bending and lifting.  He 
reported treatment was chiropractic care.  His condition has 
not resulted in incapacitation.  

Musculoskeletal examination revealed his posture and gait 
were within normal limits.  Walking was steady and there was 
no sign of abnormal weight bearing on examination of the 
feet.  He did not require an assistive device for walking.  
Examination of the right knee was significant for joint line 
tenderness.  Otherwise, like the left knee, there were no 
signs of edema, instability, abnormal movement, effusion, 
weakness, tenderness, redness, heat, deformity, guarding of 
movement, subluxation, malalignment or drainage.  There was 
no locking, pain genu curvatum or crepitus.  There was also 
no ankylosis.  Range of motion for the right knee was 0-140 
degrees, without pain.  Joint function was not additionally 
limited by pain, fatigue, weakness, lack of endurance or 
incoordination after repetitive use.  Stability tests for the 
medial/lateral collateral ligaments, anterior/posterior 
cruciate ligaments and lateral/collateral mensicus ligaments 
were all within normal limits for the left knee.  X-ray of 
the right knee was normal.  The diagnosis was for the VA 
established diagnosis of right knee medial meniscus tear was 
that there was no change in the diagnosis.  At this time the 
Veteran's condition was active.  The subjective factors were 
history, objective factors were physical examination.  
 
Based on a review of the foregoing the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 10 percent disabling for the Veteran's right knee medical 
meniscus tear.  This disorder which has been rated under 
Diagnostic Code 5219 for bursitis, which in turn is rated as 
though it were degenerative arthritis. 38 C.F.R. § 4.71a, 
Diagnostic Code 5019.  Thus the Board must first consider 
whether a rating in excess of 10 percent is warranted for 
loss of motion.  

Repeatedly the evidence since initial entitlement has shown 
the right knee to have full, noncompensable ranges of motion 
on flexion and extension, even on consideration of repetitive 
use, and flareups.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see 
also DeLuca, supra.  Thus a rating in excess of 10 percent 
disabling is not warranted based on loss of motion either on 
flexion or extension, and consideration of separate ratings 
under diagnostic Codes 5260 and 5261 pursuant to VAOPGCPREC 
9-2004 is not for application in this matter.  

The knee is also not shown by objective evidence to have 
occasional incapacitating exacerbations.  There is no medical 
evidence of such in the medical records and the most recent 
VA examination of October 2009 revealed the Veteran to be 
asymptomatic.  Thus a rating in excess of 10 percent is not 
warranted for the right knee disorder under Diagnostic Code 
5003 for arthritis without loss of motion based on 
incapacitating episodes. 

While the right knee has been rated by analogy to bursitis 
under 5219, which in turn is rated by analogy to arthritis, 
the Board finds that in this matter, where there is no X-ray 
evidence of arthritis for the right knee, it is not 
appropriate to consider whether a separate 10 percent for the 
right knee disability is appropriate under Diagnostic Code 
5257 based on arthritis and instability under VAOPGPREC 9-98 
(1998).  This General Counsel opinion clearly states that 
such consideration is warranted when there is "radiological 
findings of arthritis present."  Such is not the case in 
this instance where the right knee X-rays have repeatedly 
been normal.  

However if the right knee disorder were shown to result in a 
moderate recurrent instability/subluxation, such would 
warrant an increased rating to 20 percent under Diagnostic 
Code 5257 (although not separately added to the criteria for 
arthritis).  Here, the evidence fails to show the Veteran to 
have even a slight recurrent subluxation or lateral 
instability in this instance.  Again it is noted that testing 
for ligamentous stability on the October 2009 VA examination 
was completely normal and the examiner declared the right 
knee asymptomatic, along with the left.  

The Veteran is noted to have alleged problems with episodes 
of instability, flareups of an incapactitating nature and 
limited motion/restricted function in the medical history 
reported.  The Veteran as a lay person is competent to report 
as to the nature, severity and frequency of his symptoms.  
See Layno v. Brown, 6 Vet. App. 465,474 (1994).  However, the 
lack of objective medical evidence to corroborate his claims 
of such episodes, weighs negatively against the credibility 
of such claimed episodes.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (holding that lay statements were 
not rendered insufficient by the absence of confirming 
medical evidence, but that the evidence could serve to 
support a finding that lay statements were not credible).  

Furthermore there is no evidence of the Veteran's right knee 
disorder resembling a malunion of the tibia and fibula with 
moderate knee or ankle disability, thus a higher rating of 20 
percent is not warranted under Diagnostic Code 5262 which 
addresses such malunion.  Likewise ankylosis is not shown, so 
a higher rating under Diagnostic Code 5256 is not for 
consideration.  Nor is there evidence to suggest that the 
right knee disability more closely resembles that of a 
dislocated semilunar cartilage with frequent episodes of 
pain, locking and effusion into the joint, precluding 
consideration of Diagnostic Code 5258.

The Board has considered whether a staged rating is 
appropriate from initial entitlement.  However, in the 
present case, the Veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.  Fenderson, supra.

Thus the preponderance of the evidence is against a 10 
percent rating for the Veteran's service-connected right knee 
disorder.



B.  Increased Rating Right Hip-Factual Background and 
Analysis

As with the right knee, the right hip has been rated by 
analogy under the criteria for bursitis, which is rated on 
limitation of motion of the affected parts as degenerative 
arthritis. 38 C.F.R. § 4.71a, Diagnostic Codes 5019.  
Diagnostic Code 5251 provides a 10 percent disability 
evaluation for limitation of extension of the thigh to 5 
degrees.  The Board will also address other potentially 
applicable Diagnostic Codes for the right hip.

Under Diagnostic Code 5252, a 10 percent rating is assigned 
where there is flexion limited to 45 degrees.  A 20 percent 
rating requires flexion limited to 30 degrees, and a 30 
percent rating requires flexion that is limited to 20 
degrees.

Under Diagnostic Code 5253, a 10 percent rating requires a 
showing that the Veteran cannot toe-out more than 15 degrees 
or cannot cross his legs.  A 20 percent rating requires a 
showing that motion is lost beyond 10 degrees of abduction.

The service treatment records revealed problems with the 
right hip in service diagnosed as a chronic strain.  While 
still on active duty he underwent a VA examination in October 
2004.  This noted symptoms of constant pain not 
incapacitating and limitations on prolonged standing and 
bending and difficulty driving.  Examination of the hip 
appeared within normal limits.  His range of motion was 115 
degrees flexion, 20 degrees extension and adduction, 40 
degrees abduction and internal rotation and 50 degrees 
external rotation.  He had pains at the ends of motion.  X-
ray of the right hip was within normal limits and he was 
assessed with chronic strain right hip.    

VA examinations from October 2006 and October 2007 address 
other musculoskeletal problems besides the hip and make no 
mention of this condition.  

VA treatment records from 2006 to 2007 revealed the Veteran 
to complain of at least moderate pain throughout the day in 
multiple regions, including in the right knee in a March 2007 
telephone contact note.  Participation in pain management was 
suggested after he cited problems taking pain medication at 
work.

In June 2007 he was seen for pain management and a physiatry 
clinic for problems in multiple joints including the right 
hip.  Review of X-ray from December 2005 noted a normal right 
hip.  Physical examination revealed the range of motion of 
the right hip was within normal limits.  No other findings, 
nor diagnosis of the right hip were made. 

VA treatment records from 2008 fail to show any significant 
right hip findings.  

The report of an October 2008 VA hip examination notes 
complaints of the Veteran having constant pain that wakes him 
at night and he has morning stiffness.  He reported the hip 
feels out of place when he is bending.  The pain was sharp, 
burning that is a 7 to 7.5 out of 10 in intensity and can go 
up to 10 and travel up into the back.  He was able to care 
for himself during an average day as well as during painful 
flareups.  He could stand for a few minutes and walk 100 
yards before needing to rest.  He used no assistive devices 
other than a left knee brace.  Aggravating factors were 
prolonged standing, walking, stairs, bending, and twisting.  
He described increased weakness, fatigability and loss of 
coordination.  Alleviating factors were rest, heat and a 
"back flex" magnet used on his back and thigh.  His 
flareups usually took overnight to subside.  He was noted to 
work for a credit corporation and said he has missed about 20 
days from work with visits to his chiropractor.  

Physical examination revealed an antalgic gait with left knee 
flexion contracture.  He had tenderness to palpation which 
was moderate over the left S1, gluteus maximus, and mild to 
moderate over the gluteus medius, greater trochanter and 
iliotibial band.  He also had tenderness over Gurdy's 
tubercule and mild to moderate tenderness over the iliopsoas.  
Active range of motion was 10 degrees extension, 80 degrees 
flexion, 20 degrees abduction, 40 degrees adduction, and 30 
degrees of external and internal rotation.  He was only able 
to complete these motions twice due to spasm.  The active 
degrees of motion were reduced from the passive range of 
motion which showed 20 degrees extension, 90 degrees of 
flexion and 45 degrees for the remaining movements.  Muscle 
testing showed 5/5 strength on hip flexion and 4/5 strength 
with the rest of the movements.  Neurological examination 
revealed intact motor and sensory function from L1-S2.  There 
were positive findings Trendelenburg, Thomas and straight leg 
testing, but negative leg length and Ober.  There was a 
negative forced internal and external rotation hip joint 
pain.  The diagnosis rendered was iliotibial band syndrome.  
X-rays of the right hip were normal with no degenerative 
changes.  The examiner opined flareups would result in about 
10-15 degrees loss of motion, mild to moderate weakness, 
moderate fatigability and mild to moderate incoordination.  
The examiner further noted that the Veteran's right hip pain 
was related to his antalgic gait with the flexion contracture 
of the left knee.  This examiner was unable to find a leg 
length discrepancy, however the Veteran noted that he had a 
heel lift that he was given.  A documented 9 millimeter heel 
lift was noted to have been documented for his right lower 
extremity.  

The report of an August 2009 VA examination revealed a 
history of chronic pain syndrome, in part, due to the history 
of chronic right hip strain associated with the DJD of the 
left knee.  He reported pain, stiffness, swelling, heat, 
redness, giving way, lack of endurance, locking, 
fatigability, deformity, tenderness, drainage, pain and 
dislocation.  However he did not experience effusion or 
subluxation.  He reported flareups once per day lasting for 
one day at a level 10, precipitated by physical activity and 
alleviated by Ultram and Flexeril.  During flareups, he 
experienced pain and limited motion, with difficulty walking, 
standing, bending and lifting.  He reported treatment was 
chiropractic care.  His condition has not resulted in 
incapacitation.  Examination of the hip revealed 125 degrees 
flexion, 30 degree extension, 25 degrees adduction, 45 
degrees abduction, 60 degrees external rotation and 40 
degrees internal rotation, all without pain.  Joint function 
was not additionally limited by pain, fatigue, weakness, lack 
of endurance or incoordination after repetitive use.  The 
diagnosis was for the VA established diagnosis of chronic 
right hip strain associated with DJD of the left knee, status 
post ACL repair with early pain syndrome was that there was 
no change in the diagnosis.  At this time the Veteran was 
asymptomatic.  The subjective factors were history, objective 
factors were physical examination.  
 
Based on a review of the foregoing the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 10 percent disabling for the Veteran's right hip chronic 
strain.  This disorder which has been rated under Diagnostic 
Code 5219 for bursitis, which in turn is rated as though it 
were degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic 
Code 5019.  Thus the Board must first consider whether a 
rating in excess of 10 percent is warranted for loss of 
motion.  

Repeatedly the evidence since initial entitlement has shown 
the right hip to have noncompensable ranges of motion.  Even 
with consideration of repetitive use, pain and flareups, to 
include an estimated additional loss of 10-15 degrees 
estimated on flareups in the October 2008 VA examination, his 
motion is not shown to be limited to 30 degrees flexion or 
lost motion beyond 10 degrees abduction.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; see also DeLuca, supra.  His October 2009 
examination revealed his motion to be completely normal in 
all planes and he was deemed to be asymptomatic.  Thus a 
rating in excess of 10 percent disabling is not warranted 
based on loss of motion either under Diagnostic Codes 5252 or 
5253.  

The hip is also not shown by objective evidence to have 
occasional incapacitating exacerbations.  There is no medical 
evidence of such in the medical records and the most recent 
VA examination of October 2009 revealed the Veteran to be 
asymptomatic.  Thus a rating in excess of 10 percent is not 
warranted for the right hip disorder under Diagnostic Code 
5003 for arthritis without loss of motion based on 
incapacitating episodes. 

There is also no basis for a higher rating under any of the 
other potentially applicable Codes as the evidence fails to 
reveal any malunion or nonunion of the femur, fracture, flail 
or ankylosis, such as would warrant a higher rating under the 
Diagnostic Codes pertaining to such disorders.  See 38 C.F.R. 
§ 4.71(a), Diagnostic Codes 5250, 5254, 5255 (2009).

The Veteran is noted to have alleged problems with episodes 
of instability, flareups of an incapactitating nature and 
limited motion/restricted function in the medical history 
reported.  The Veteran as a lay person is competent to report 
as to the nature, severity and frequency of his symptoms.  
See Layno v. Brown, 6 Vet. App. 465,474 (1994).  However, the 
lack of objective medical evidence to corroborate his claims 
of such episodes, weighs negatively against the credibility 
of such claimed episodes.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006) (holding that lay statements were 
not rendered insufficient by the absence of confirming 
medical evidence, but that the evidence could serve to 
support a finding that lay statements were not credible).  

The Board has considered whether a staged rating is 
appropriate from initial entitlement.  However, in the 
present case, the Veteran's symptoms remained constant 
throughout the course of the period on appeal and as such 
staged ratings are not warranted.  Fenderson, supra.

Thus the preponderance of the evidence is against a 10 
percent rating for the Veteran's service-connected right hip 
disorder.

Extraschedular Consideration

The RO also determined that referral to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for an extraschedular rating was not warranted.  
Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities is made.  
The governing norm in an exceptional case is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R 
§ 3.321(b)(1) (2009).  

The Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1), but finds that no evidence that the Veteran's 
service-connected right hip, left knee or right knee 
disabilities has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of this disability.  The regular 
schedular rating criteria in this case adequately compensates 
the Veteran's symptoms from his right hip well as his 
bilateral knee problems which include the pain and along with 
flare-ups resulting from arthritis, fatigability from 
repetitive use and the separate rating assigned for the 
manifestations of instability.  

The record is completely devoid of frequent or lengthy 
hospitalizations for any of the above claimed conditions.  

There is also not shown to be marked interference with 
employment due to disability of the right hip or knees such 
as would render impractical the application of the regular 
schedular rating in this instance.  He is noted to work full 
time in a sedentary position.  While he has lost some time 
from employment, roughly 20 days, he is noted to also have 
additional disabilities besides the knees and right hip that 
presumably affect his attendance.  Thus marked interference 
with employability due to these claimed disorders is not 
shown.  The rating schedule is shown to adequately compensate 
the disabilities involving his left knee, his right knee and 
his right hip, as the schedule contemplates problems with 
pain, flareups and functional limitations from each 
disability, as discussed above.  

In the absence of such factors, the Board finds that the 
requirements for referral for an extraschedular evaluation 
for the Veteran's service-connected right hip, left knee or 
right knee disabilities under the provisions of 38 C.F.R. § 
3.321(b)(1) have not been met for any period.  Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).


ORDER

An initial rating in excess of 10 percent disabling for 
degenerative joint disease of the left knee, status post 
anterior cruciate ligament (ACL) repair, is denied.

An initial rating in excess of 10 percent disabling for right 
knee medial meniscus tear is denied.

An initial rating in excess of 10 percent disabling for 
chronic right hip strain is denied.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


